Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 1 of 10 Pageid#: 1034




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

   UNITED STATES OF AMERICA                     )
                                                )
                                                )      Case No. 1:13CR00034-001
                                                )
   v.                                           )      OPINION AND ORDER
                                                )
   LEON WILLIAM CARR,                           )      By: James P. Jones
                                                )      United States District Judge
                       Defendant.               )

        Zachary T. Lee, Assistant United States Attorney, Abingdon, Virginia, for
  United States; Nancy C. Dickenson-Vicars, Assistant Federal Public Defender,
  Abingdon, Virginia, for Defendant.

        The defendant, Leon William Carr, a federal inmate previously sentenced by

  this court, has filed a motion seeking compassionate release from his sentence. The

  motion is filed pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

  Act of 2018, Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018), which permits

  a reduction in sentence after considering the factors set forth in 18 U.S.C. § 3553(a)

  and if the court finds “extraordinary and compelling reasons warrant such a

  reduction” and the reduction “is consistent with applicable policy statements issued

  by the Sentencing Commission.”1 The defendant’s motion has been fully briefed

  and is ripe for decision.


        1
            The Sentencing Commission has adopted such policy provisions. Those policies
  provide in pertinent part that release may be granted if the court determines that
  “[e]xtraordinary and compelling reasons warrant the reduction” and “[t]he defendant is not
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 2 of 10 Pageid#: 1035




                                               I.

         Carr was a leader of a large-scale conspiracy to distribute cocaine, cocaine

  base, and heroin. On July 28, 2014, he pled guilty, pursuant to a written plea

  agreement, to one count of conspiring to possess with the intent to distribute cocaine

  base and cocaine, both Schedule II controlled substances, in violation of 21 U.S.C.

  §§ 846 and 841(b)(1)(c). The parties stipulated that the offense involved at least 28

  grams of cocaine base, although the Presentence Investigation Report indicated that

  Carr could have been held responsible for distributing at least 1.7 kilograms. On

  October 27, 2014, the court sentenced Carr to 100 months imprisonment, to be

  followed by a five-year term of supervised release.

         Carr is currently housed in the low security camp at the Federal Correctional

  Institution at Ashland, Kentucky (“FCI Ashland”). He has served more than 75% of

  his sentence and will be eligible for home detention on June 3, 2020, and for

  placement at a halfway house on July 7, 2020. While he had a substantial criminal


  a danger to the safety of any other person or to the community.” U.S. Sentencing
  Guidelines Manual § 1B1.13(1)(A), (2) (U.S. Sentencing Comm’n 2018). These policies
  have not changed since the First Step Act of 2018 amended § 3582(c)(1)(A) to allow a
  direct motion by the inmate. But in any event, even the present commentary to § 1B1.13,
  while listing circumstances that the Director of the Bureau of Prisons is encouraged to
  consider in determining whether to file a motion for reduction, also emphasizes that “[t]he
  court is in a unique position to determine whether the circumstances warrant a reduction
  (and, if so, the amount of reduction) after considering the factors set forth in 18 U.S.C. §
  3553(a) and the criteria set forth in this policy statement, such as the defendant’s medical
  condition, the defendant’s family circumstances, and whether the defendant is a danger to
  the safety of any other person or to the community.” Id. at cmt. n.4.


                                              -2-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 3 of 10 Pageid#: 1036




  history prior to his present incarceration, he has not committed any significant

  infractions while incarcerated.     He completed the Residential Drug Treatment

  Program, which allowed for a reduction in his sentence. His current projected

  release date is December 3, 2020.

        Upon his release, Carr intends to live with his father in Wytheville, Virginia,

  and his home plan has been approved by the United States Probation Office for this

  district. He has made arrangements for his father or wife to transport him from FCI

  Ashland to his father’s home, and to immediately take a Covid-19 test upon his

  arrival in Wytheville. He asserts that he will self-quarantine at his father’s home for

  14 days following his release.

        Carr is 47 years old and suffers from high blood pressure, high cholesterol,

  and diabetes. He has submitted reports of expert witnesses stating that these three

  medical conditions increase the risk of serious illness or death in persons who

  contract Covid-19.     The government concedes that Carr’s underlying health

  conditions would likely worsen his prognosis if he contracted Covid-19, but it notes

  that FCI Ashland has reported no cases of Covid-19.

        On April 7, 2020, Carr sent an email to the Warden of FCI Ashland asking to

  be considered under the “CARE Act.”            Gov’t’s Resp. in Opp’n to Mot. for

  Compassionate Release Ex. 1, ECF No. 254-1. In his email, Carr wrote, “I am more

  susceptible to get the COVID-19 because of my health. I’m a chronic care patient,


                                           -3-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 4 of 10 Pageid#: 1037




  level #2. I have high blood pressure, high cholesterol and I am a diabetic. I take

  mental health medication.” Id. The Warden denied Carr’s request, writing in

  response, “You are ineligible for home confinement under the CARES Act due to

  your Medium Risk Recidivism Level and your serious history of violence.” Id. The

  date on which this response was sent is not apparent from the record; however, Carr

  does not assert that it was sent on a date outside the 30-day window set by the statute.

                                            II.

        The government contends that Carr failed to exhaust his administrative

  remedies because he did not make a request to the Warden to be considered for

  compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). Instead, Carr’s email

  to the Warden referenced the Coronavirus Aid, Relief, and Economic Security

  (“CARES”) Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516. The

  government notes that requests for sentence reduction under 18 U.S.C.

  § 3582(c)(1)(A) “go to the warden, Regional Direct[or], and then the Director, and

  are subject to the exhaustion requirement before a district court assumes

  jurisdiction.” Gov’t’s Resp. in Opp’n to Mot. for Compassionate Release 9, ECF

  No. 254. Requests for home confinement under the CARES Act, on the other hand,

  are not subject to the same exhaustion requirements. The government asserts that

  because Carr’s request was made under the CARES Act, it “was not given the same

  consideration and process that a Reduction in Sentence request is given.” Id.


                                            -4-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 5 of 10 Pageid#: 1038




        The regulation governing the form of an inmate’s request for compassionate

  release states:

        (a) A request for a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A)
        shall be submitted to the Warden. Ordinarily, the request shall be in
        writing, and submitted by the inmate. An inmate may initiate a request
        for consideration under 18 U.S.C. 4205(g) or 3582(c)(1)(A) only when
        there are particularly extraordinary or compelling circumstances which
        could not reasonably have been foreseen by the court at the time of
        sentencing. The inmate’s request shall at a minimum contain the
        following information:
               (1) The extraordinary or compelling circumstances that the
               inmate believes warrant consideration.

               (2) Proposed release plans, including where the inmate will
               reside, how the inmate will support himself/herself, and, if the
               basis for the request involves the inmate’s health, information on
               where the inmate will receive medical treatment, and how the
               inmate will pay for such treatment.
  28 C.F.R. § 571.61(a).      The regulation does not provide that a request must

  specifically use the words “compassionate release” or “early release” or that it must

  reference the applicable statute.

        I find that the Warden would have understood Carr’s email request to

  encompass a request for compassionate release even though it only specifically

  referred to the CARES Act. The email discussed Covid-19 and Carr’s medical

  conditions. These are the extraordinary and compelling circumstances on which

  Carr relies. The email was submitted to the Warden as required by the statute and

  regulation. While the email does not comply with subparagraph (2) of § 571.61(a),

  the government has not raised this issue.
                                          -5-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 6 of 10 Pageid#: 1039




        Although I conclude that Carr made the required request to the Warden, that

  alone is not sufficient to allow me to consider his motion on the merits. The Warden

  responded by denying Carr’s request. He must therefore proceed through the full

  administrative remedy scheme before filing a motion in this court.

        The court may grant a § 3582(c)(1)(A) motion by an inmate “after the

  defendant has fully exhausted all administrative rights to appeal a failure of the

  Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days

  from the receipt of such a request by the warden of the defendant’s facility,

  whichever is earlier.” § 3582(c)(1)(A).

        The regulations adopted by the Bureau of Prisons provide that when an

  inmate’s request under § 3582(c)(1)(A) is denied by the warden, the inmate may

  appeal the denial through the Administrative Remedy Procedure (ARP). 28 C.F.R.

  § 571.63(a) (2018). The ARP provides for an appeal by the inmate within 20 days

  to the appropriate Regional Director, and from there within 30 days to the General

  Counsel of the Bureau of Prisons. Id. at § 542.15(a). A denial by the General

  Counsel constitutes a final administrative decision. Id. at § 571.63(b).

         I have held that the proper interpretation of § 3582(c)(1)(A) is to excuse full

  exhaustion of administrative remedies “only if 30 days have elapsed without any

  response by the Bureau of Prisons to the inmate’s request.” United States v. Nance,

  7:92CR00135, 2020 WL 114195, at *2 (W.D. Va. Jan. 10, 2020) (citing United


                                            -6-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 7 of 10 Pageid#: 1040




  States v. Bolino, No. 06-cr-0806 (BMC), 2020 WL 32461, at *1 (E.D.N.Y. Jan. 2,

  2020)). In other words, when a warden denies an inmate’s request within 30 days,

  the inmate needs “to exhaust his administrative remedies to appeal the warden’s

  denial before filing.” United States v. Brummett, No. 6:07-103-DCR, 2020 WL

  1492763, at *1 (E.D. Ky. Mar. 27, 2020). Accord, e.g., United States v. Eisenberg,

  No. 16-cr-157-LM, 2020 WL 1808844, at *1 (D.N.H. Apr. 9, 2020); United States

  v. Mattingley, No. 6:15-cr-00005, 2020 WL 974874, at *3 (W.D. Va. Feb. 28, 2020);

  United States v. Hilton, No. 1:18cr324-1, 2020 WL 836729, at *2 (M.D.N.C. Feb.

  20, 2020).

         There are cases to the contrary. See, e.g., United States v. Haney, No. 19-cr-

  541 (JSR), 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13, 2020) (holding that the

  statute allows an inmate the choice of either fully exhausting all administrative

  remedies or “simply to wait 30 days after serving his petition on the warden of his

  facility before filing a motion in court”). However, I find requiring full exhaustion

  unless the warden does not respond within the time limit imposed more likely

  corresponds with congressional intent.        It balances the advantage of prompt

  consideration of an inmate request with the equal advantage to the inmate of

  permitting further review of the warden’s denial by officials who are likely to have

  a broader view of the policies involved. If the interpretation were otherwise, there

  would be no reason for the statute’s express condition of full exhaustion of


                                          -7-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 8 of 10 Pageid#: 1041




  administrative remedies. Congress would merely have provided that the inmate’s

  motion can be filed any time after 30 days from his submission to the warden. If

  denied or not acted upon, the inmate could then file his motion in the sentencing

  court or if he felt he might fare better administratively, wait for the warden’s

  response and pursue his administrative appeals, with the option at any time of

  abandoning the administrative process and filing his motion.

        It is argued that the statute’s administrative exhaustion requirement may be

  disregarded. See United States v. Soto, No. 1:18-cr-10086-IT, 2020 WL 1905323,

  at *5 (D. Mass. Apr. 17, 2020) (holding that court may waive exhaustion under

  § 3582(c)(1)(A) based on “timeliness and exigent circumstances”). But where

  exhaustion is imposed by statute, congressional intent governs.           McCarthy v.

  Madigan, 503 U.S. 140, 144 (1992), superseded on other grounds by statute as

  recognized in Porter v. Nussle, 534 U.S. 516, 523–24 (2002). As with the Prison

  Litigation Reform Act,2 exhaustion allows prison authorities, those often closest to

  the facts, to examine the circumstances and explain the administrative denial, which

  may assist in informing the court’s decision. The administrative appeals may also




        2
           “No action shall be brought with respect to prison conditions under section
  1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,
  or other correctional facility until such administrative remedies as are available are
  exhausted.” 42 U.S.C. § 1997e(a).
                                            -8-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 9 of 10 Pageid#: 1042




  result in a ruling in the inmate’s favor, which saves judicial resources. Whether or

  not this statutory requirement is a jurisdictional prerequisite, I find it mandatory.

        Carr contends that futility excuses administrative exhaustion in this case

  because the government has argued, “If he cannot obtain home confinement under

  BOP’s priority program or through the administrative remedies process, he is likely

  not a suitable candidate for compassionate release.” Gov’t’s Resp. in Opp’n 6, ECF

  No. 254. According to the defendant, “It is abundantly clear then that any request

  made by Mr. Carr, by whatever means, to the warden or to the unit team, will be

  denied and any further attempts to gain relief from the Bureau of Prisons are futile.”

  Def.’s Reply in Favor of Compassionate Release 3-4, ECF No. 255.

        But futility as a ground for excusing exhaustion of administrative remedies is

  generally applied where the remedy, while “technically available” is “practically

  speaking, incapable of use.” Williams v. Priatno, 829 F.3d 118, 126 (2d Cir. 2016)

  (internal quotation marks and citation omitted). While the futility doctrine thus may

  be available under § 3582(c)(1)(A) where, for example, the inmate’s release date

  would not reasonably permit the administrative process to fully run its course, see

  United States v. Feiling, 3:19cr112 (DJN), 2020 WL 1821457, at *6 (E.D. Va. Apr.

  4, 2020), that is not the situation here. Although Carr will soon be eligible for release

  to home confinement or a halfway house, his actual release date is still more than

  six months away.


                                            -9-
Case 1:13-cr-00034-JPJ-PMS Document 256 Filed 06/02/20 Page 10 of 10 Pageid#: 1043




         Because Carr has not exhausted his administrative remedies, I may not

   consider the merits of his request, and his motion must be denied.

                                           III.

         For these reasons, it is ORDERED that the defendant’s motion and

   supplemental motion, ECF Nos. 247 and 250, are DENIED.



                                                   ENTER: June 1, 2020

                                                   /s/ JAMES P. JONES
                                                   United States District Judge




                                          - 10 -
